Wade, J.
It is contended that there was no evidence authorizing the conviction of the defendant on the charge of carrying a concealed weapon. The witness Johnson-testified that the defendant climbed over a fence, on the left side of the witness, and he then saw a pistol in the right-hand pants pocket of the defendant; that he did not and could not see the pistol after the defendant got over the fence, until the defendant reached his buggy and turned around to get into the buggy, when the witness again saw the pistol; that he could not see the pistol before the defendant got over the fence, but saw it when the defendant raised his coat in getting over the fence, and after the defendant got over the fence he could not see the pistol, because it was hidden by the defendant’s coat. There was testimony in behalf of the defendant to the effect that he carried the pistol in an open manner and fully exposed to view, in a pocket where it could be seen at all times. The jury, however, had the right to determine which testimony they would believe, and their conclusion in the matter is binding on this court, since, as appears above, there was sufficient evidence to sustain the verdict. Judgment affirmed.

Roan, J., absent.